DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al (Pub. No.:  US 2020/0254277) in view of Lazarus et al (Pub. No.:  US 2020/0058106)
Regarding claims 1, 10-11, Erickson et al disclose a radiation therapy apparatus [see 0046] comprising processing circuitry configured to:
obtain a first Magnetic Resonance (MR) image (a suboptimal input image) corresponding to time when radiation is being irradiated [see 0014, 0021, 0039, 0047, 0055] by disclosing a suboptimal input image [see 0021] and by disclosing the training data can also include image data to be obtained from image acquisition device 160. Image acquisition device 160 can include an MRI imaging device [see 0047];
Erickson may not explicitly mention reducing an impact of radiation on the image, however, Erickson et al disclose perform, on the first MR image, an image processing process (machine learning technique) to reduce (by using a denoising autoencoder) an impact (different levels of noise, emphasis added) of the radiation (due the presence of magnetic field, emphasis added, 0014, 0021), so as to obtain a second MR image (improved image, emphasis added) in which the impact of the radiation is reduced [see 0014, 0021, 0047, 0055] by disclosing the neural network comprises at least one of a convolutional neural network and a denoising autoencoder, wherein the first radiotherapy dose distribution is represented as a three-dimensional image [see 0014].
Nonetheless, Lazarus et al disclose perform, on the first MR image, an image processing process (deep learning techniques) to reduce an impact of the radiation, so as to obtain a second MR image (the image resulting from deep learning technique, emphasis added) in which the impact of the radiation is reduced [see abstract, 0105-0107, 0028, 0030, 0033, 0140] by disclosing applying a neural network to suppress RF interference in the image [see 0106] and RF interference may manifest itself as one or more bright, zipper-like scratches in the image [see 0107] and deep learning techniques for reducing or eliminating the impact of environmental artefacts such as RF interference and noise on operation of MRI systems and the quality of the images they produce [see 0028].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Erikson et al and Lazarus et al by reducing an impact of the radiation, so as to obtain a second MR image in which the impact of the radiation is reduced; to improve its accuracy by reducing the presence of noise.

Regarding claim 2, Erickson et al disclose wherein the processing circuitry inputs the first MR image to a trained model configured to output an MR image corresponding to time when radiation irradiation is at a halt in response to an input of an MR image corresponding to time when radiation is being irradiated [see 0071] by disclosing testing data may be retrieved from radiotherapy device 150 in an offline mode, e.g., while radiotherapy device 150 is not in active operation of performing radiotherapy treatment [see 0071];
obtains the MR image output by the trained model as the second MR image [see 0014, 0021, 0047, 0055].

Regarding claim 3, Erickson et al disclose extracts a treatment site (by using feature vectors and corresponding target vector, emphasis added) of a patient from the obtained second MR image [see 0064-0067]; 
irradiates radiation onto the extracted treatment site [see 0064] by disclosing the training data can include a plurality of training samples and a training sample includes a feature vector and a corresponding target vector [see 0064].

Regarding claim 5, Erickson et al disclose obtains an irradiation condition of the radiation, the processing circuitry inputs the irradiation condition together with the first MR image to the trained model and obtains the second MR image output by the trained model [see 0014, 0021, 0039, 0064-0067, 0071, 0072].

Regarding claim 6, Erickson et al disclose obtains an image taking condition of the first MR image [see 0039, 0072]; inputs the image taking condition together with the first MR image to the trained model [see 0039, 0072] and obtains the second MR image output by the trained model [see 0014, 0021, 0039, 0064-0067, 0071, 0072].

Regarding claim 7, Erickson et al disclose wherein the processing circuitry is further configured: 
to obtain at least one of: 
information indicating a radiation irradiated site at a time of taking the first MR image, 
information indicating a fixture used at the time of taking the first MR image; 
information indicating a physical characteristic of an imaged person in the first MR image; 
to obtain the second MR image by inputting the obtained one or more pieces of information to the trained model [see 0014, 0021],

Regarding claim 8, Erickson et al disclose wherein the trained model is trained by using an MR image taken by a magnetic resonance imaging apparatus that is not provided with a function to irradiate radiation [see fig 1]; the radiotherapy device is different the image acquisition device (emphasis added)

Regarding claim 9, Erickson et al disclose wherein the processing circuitry further outputs the second MR image to one or both of:
an application for implementing image-guided radiotherapy [see 0046, 0103]; 
an application for implementing synchronized irradiation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793